DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 4/6/2022 have been entered.
2. Claims 1, 18-20 and 22-26 have been amended.
3. Claim 13 has been cancelled and its limitation regarding NKX6.1/ISL expressing cells exhibiting GSIS has been incorporated into claim 1.
4. Claim 27 is new.
5. In view of Applicant’s amendments to claim 1, the scope of enablement rejection is withdrawn. Applicant’s argument and evidence are found persuasive with respect to lowering blood glucose in a subject using the disclosed cell population. Specifically, Applicant’s own teachings, provided as evidence in Pagliuca et al. (2014, Cell, Vol. 159, pgs. 428-439) and Pagliuca et al. (WO 2019/01818 A1), demonstrate that cells derived in vitro from definitive endoderm cells and exhibiting GSIS can successfully lower blood glucose upon administration into a subject (see Figs. 1A/B and 6A of Pagliuca et al. 2014 and Figs. 27 and 29 of Pagliuca et al. (2019)).
6. Claims 1-12 and 14-27 are examined in the instant application. 

Claim Objections
Claim 24 is objected to because of the following informalities: there is a typographical error in claim 24. The word “claims” should be replaced with the word “claim”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 14-27 remain rejected and new claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-18, 21 and 23-35 of copending Application No. 17/472,220 in view of Kieffer et al. (2017, JDI, Vol. 9(3), pgs. 457-463). The instant invention is drawn to the use (treating a subject with diabetes) of the same population of cells claimed in ‘220. While the invention of ‘220 is drawn to a population of cells (a product), using said cells in a method of treating diabetes as instant claimed would be obvious in view of the teachings of Kieffer et al. who teaches that populations of cells such as pancreatic beta cells and pancreatic progenitor cells (and encapsulated cells) that can be used for the treatment of diabetes (see Abstract and pg. 459 col. 2 parag. 3 bridge pg. 460). Thus it would be obvious that the population of cells claimed in ‘220 could be used in the instantly claimed method.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that they have filed a terminal disclaimer.
Examiner’s Response
While Applicant’s argument has been fully considered, it is not found persuasive since no terminal disclaimer has been filed. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632